COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ted L. Robertson v. Urita Emanuel-Johnson

Appellate case number:    01-20-00198-CV

Trial court case number: 2019-28369

Trial court:              247th District Court of Harris County


       Appellant Ted L. Robertson has filed a motion to extend time to file motions for rehearing
and for en banc reconsideration. The motion is GRANTED IN PART. Accordingly, Robertson’s
motions for rehearing and for en banc reconsideration must be filed on or before February 14,
2022. No further extensions will be granted absent exceptional circumstances.
       It is so ORDERED.

Justice’s signature: /s/ Gordon Goodman
                     Acting individually

Panel consists of: Justices Goodman, Landau, and Countiss.


Date: January 13, 2022